757 N.W.2d 443 (2008)
Gwendolyn MINGO, Citizens of Brush Park, Reverend Mary Gause, Warren Gaither, Dorothy Robinson, Marcia Burnette Nichols, Patty Burnette Jones, and Andrew J. Burnette, Jr., Plaintiffs-Appellants, and
Brush Park Citizens District Council, Keith Noble, Leon Thomas, Ruth Diggs, Quentin Mingo, Ernestine Noble, Deacon Leon Thomas, Marilyn Reed, Grace Davis, Dr. Barbara Womack, Faye Davis, Mabel Nora, Reverend Velma Rosemund, Douglas Fuller, Frank Fuller, Annie Jackson, Nathaniel Jackson, and Reverend Ora Marie Clay, Plaintiffs,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 136982. COA No. 277403.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the June 17, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.